As filed with the Securities and Exchange Commission on December 13, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) Kansas 48-1099142 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 846 N. Mart-Way Court Olathe, Kansas (Address of Principal Executive Offices) (Zip Code) Elecsys Corporation 2010 Equity Incentive Plan (Full title of the plans) Karl B. Gemperli 846 N. Mart-Way Court Olathe, Kansas 66061 (Name and address of agent for service) (913) 647-0158 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Calculation of Registration Fee Title ofsecurities to be registered Amounttoberegistered Proposedmaximum offeringpricepershare Proposedmaximum aggregateofferingprice Amount of registrationfee Common Stock, par value $0.01 per share (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) under the Securities Act of 1933, as amended, and based upon the average of the high and low sales prices of a share of Elecsys Corporation common stock as reported by the NASDAQ Stock Market on December 9, 2010. (2) These shares will be issued under the Elecsys Corporation 2010 Equity Incentive Plan (the “Plan”).This Registration Statement shall also be deemed to register and cover any additional shares that may be issued under the Plan pursuant to the Plan’s anti-dilution provisions as the result of any stock split, stock dividend or similar transaction. PART I ITEM1. PLAN INFORMATION.* ITEM2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION.* * Information required by Part I to be contained in the Section 10(a) prospectus is omitted from this Registration Statement in accordance with Rule 428 under the Securities Act of 1933, as amended and the Note to Part I of Form S-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM3. INCORPORATION OF DOCUMENTS BY REFERENCE. Elecsys Corporation, a Kansas corporation (the “Company” or the “Registrant”), incorporates by reference in this Registration Statement the following: (i) the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2010; (ii) (iii) the Company’s Quarterly Report on Form 10-Q, as amended, for the fiscal quarter ended July 31, 2010; the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended October 31, 2010; (iv) all other reports filed pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since April 30, 2010; and (v) the description of the Company’s common stock, $0.01 par value per share, contained in the Company’s Registration Statement on Form 8-A filed on March 9, 2009 pursuant to Section 12 of the Exchange Act. All documents filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act subsequent to the date of the filing hereof and prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein (or in any other subsequently filed document that also is incorporated or deemed to be incorporated by reference herein) modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. ITEM4. DESCRIPTION OF SECURITIES. Not applicable. ITEM5.
